Title: To James Madison from Phillip De Peyster, 15 August 1806
From: De Peyster, Phillip
To: Madison, James



Sir
Curaçao 15th August 1806

About the first of the month Miranda landed on the main & took possession of a fort of 6 twelve pounders near Coro without Resistance.  We cannot learn the number of his troops but ’tis generally believed to be about 600.  I saw a Letter of the 13th Inst. which came by a Dispatch boat from Porto Cavillo & which says "This day will arrive 2000 Regulars from Caraccus.  They will embark immediately for the Neighbourhood of Coro, for which purpose all the shipping in the harbour are put in requisition."  Among which there are two schooners already laden for Curaçao & on debarking their troops they will proceed for this port.  I have conversed with a Young man that was interpreter to the Prisoners that were taken on board Miranda’s schooner.  He says that Wm. Lippincott Junr. is sent to Porto Rico, that Danl. R. Dinning died of a wound he recd. when they were taken, that Danl.  Kemper, Robt. Saunders, Thos. Donahue, Capt. of one of the schooners, Joseph Cole, Thomas Bishop & James Gardner were hung.  The names of the others he does not recollect.  Tis said and I believe with truth that the Dispatches in the Boat from Porto Cavillo were to ask the Assistance of this Government by the Loan of a Dutch frigate & Sloop of War that are stationed here, but that the Governor has declined  
With much respect Your humble servant

Ph De Peyster

